The State has filed a motion for rehearing in which it is urged that our original opinion holding the indictment bad is incorrect. Negligence in the performance of an unlawful act is an element of the offense of negligent homicide of the second degree. If the indictment avers that the killing occurred while the accused was engaged in the commission of a misdemeanor, omitting any averment of negligence in connection therewith, we do not think it sound to say that the statutory element of negligence can be inferentially read into the indictment. In addition to authorities cited in our original opinion we also refer to Haynes v. State, 88 Tex.Crim. Rep.,224 S.W. 1100. In drawing indictments the safer practice always is to follow approved precedents. Allen v. State, 97 Tex. Crim. 467,262 S.W. 502.
The motion for rehearing is overruled.
Overruled.